UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 001-16071 ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-2584033 (State of Incorporation) (I.R.S. Employer Identification No.) 18803 Meisner Drive, San Antonio, TX 78258 (Address of principal executive offices) (Zip Code) 210-490-4788 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesxNoo91,733,950 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not mark if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of the issuer’s common stock outstanding as of May 5, 2011 was: Class Shares Outstanding Common Stock, $.01 Par Value 1 Forward-Looking Information We make forward-looking statements throughout this report.Whenever you read a statement that is not simply a statement of historical fact (such as statements including words like “believe,” “expect,” “anticipate,” “intend,” “will,” “plan,” “seek,” “estimate,” “could,” “potentially” or similar expressions), you must remember that these are forward-looking statements, and that our expectations may not be correct, even though we believe they are reasonable.The forward-looking information contained in this report is generally located in the material set forth under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well.These forward-looking statements generally relate to our plans and objectives for future operations and are based upon our management’s reasonable estimates of future results or trends.The factors that may affect our expectations regarding our operations include, among others, the following: · our success in development, exploitation and exploration activities; · our ability to procure services and equipment for our drilling and completion activities; · the prices we receive for our oil and gas and the effectiveness of our hedging activities; · our ability to make planned capital expenditures; · declines in our production of oil and gas; · the availability of capital; · political and economic conditions in oil producing countries, especially those in the Middle East; · price and availability of alternative fuels; · our restrictive debt covenants; · our acquisition and divestiture activities; · weather conditions and events; · the proximity, capacity, cost and availability of pipelines and other transportation facilities; and · other factors discussed elsewhere in this report. GLOSSARY OF TERMS Unless otherwise indicated in this report, gas volumes are stated at the legal pressure base of the State or area in which the reserves are located at 60 degrees Fahrenheit. Oil andgas equivalents are determined using the ratio of six Mcf of gas to one barrel of oil, condensate or NGLs. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of oil and gas: “Bbl” – barrel or barrels. “Bcf” – billion cubic feet of gas. “Bcfe” – billion cubic feet of gas equivalent. “Boe” – barrels of oil equivalent. 2 “Boepd” – barrels of oil equivalent per day. “Bopd” – barrels of oil per day. “MBbl” – thousand barrels. “MBoe” – thousand barrels of oil equivalent. “Mcf” – thousand cubic feet of gas. “Mcfe” – thousand cubic feet of gas equivalent. “MMBbls” – million barrels. “MMBoe” – million barrels of oil equivalent. “MMbtu” – million British Thermal Units of gas. “MMcf” – million cubic feet of gas. “MMcfe” – million cubic feet of gas equivalent. “MMcfepd” – million cubic feet of gas equivalent per day. “MMcfpd” – million cubic feet of gas per day. “NGL” – natural gas liquids measured in barrels. Terms used to describe our interests in wells and acreage: “Developed acreage” means acreage which consists of leased acres spaced or assignable to productive wells. “Development well” is a well drilled within the proved area of an oil or gas reservoir to the depth or stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting proved oil or gas reserves. “Dry hole” is an exploratory or development well found to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well. “Exploratory well” is a well drilled to find and produce oil or gas in an unproved area, to find a new reservoir in a field previously found to be producing oil or gas in another reservoir, or to extend a known reservoir. “Gross acres” are the number of acres in which we own a working interest. “Gross well” is a well in which we own an interest. “Net acres” are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 50% working interest in a lease covering 320 gross acres is equivalent to 160 net acres). “Net well” is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “Productive well” is an exploratory or a development well that is not a dry hole. 3 “Undeveloped acreage” means those leased acres on which wells have not been drilled or completed to a point that would permit the production of economic quantities of oil and gas, regardless of whether or not such acreage contains proved reserves. Terms used to assign a present value to or to classify our reserves: “Proved reserves” or “reserves” are those quantities of oil and gas reserves, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. “Proved developed reserves” or “PDP’s” are those quantities of oil and gas reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “Proved developed non-producing reserves” or“PDNP’s”are those quantities of oil and gas reserves that are developed behind pipe in an existing well bore, from a shut-in well bore or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. “Proved undeveloped drilling location”is a site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. “Proved undeveloped reserves” or“PUD’s”are those quantities ofoil and gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proven effective by actual tests in the area and in the same reservoir. “Probable reserves” are those additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but more certain to be recovered than possible reserves. “Possible reserves” are those additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “PV-10” means estimated future net revenue, discounted at a rate of 10% per annum, before income taxes and with no price or cost escalation or de-escalation in accordance with guidelines promulgated by the SEC. “Standardized Measure” means estimated future net revenue, discounted at a rate of 10% per annum, after income taxes and with no price or cost escalation, calculated in accordance with (Accounting Standards Codifications “ASC”) 932, formerly Statement of Financial Accounting Standards No. 69 “Disclosures About Oil and Gas Producing Activities.” 4 ABRAXAS PETROLEUM CORPORATION FORM 10 – Q INDEX PART I FINANCIAL INFORMATION ITEM 1 - Financial Statements Condensed Consolidated Balance Sheets - March 31, 2011 (unaudited) and December 31, 2010 6 Condensed Consolidated Statements of Operations – (unaudited) Three Months Ended March 31, 2011 and 2010 8 Condensed Consolidated Statements of Cash Flows – (unaudited) Three Months Ended March 31, 2011 and 2010 9 Notes to Condensed Consolidated Financial Statements (unaudited) 11 ITEM 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3 - Quantitative and Qualitative Disclosures about Market Risk 35 ITEM 4 - Controls and Procedures 36 PART II OTHER INFORMATION ITEM 1 - Legal Proceedings 37 ITEM 1A - Risk Factors 37 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 3 - Defaults Upon Senior Securities 37 ITEM 4 - [Removed and Reserved] 37 ITEM 5 - Other Information 37 ITEM 6 - Exhibits 37 Signatures 37 38 5 PART I FINANCIAL INFORMATION Item 1.Financial Statements. Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (in thousands) March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ 99 Accounts receivable, net: Joint owners Oil and gas production Other Derivative asset – current Assets held for sale — Other current assets Total current assets Property and equipment: Oil and gas properties, full cost method of accounting: Proved Unproved properties excluded from depletion Other property and equipment Total Less accumulated depreciation, depletion, and amortization (333,773 ) (330,231 ) Total property and equipment – net Investment in joint venture Deferred financing fees, net Derivative asset – long-term Other assets Total assets $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 6 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (continued) (in thousands, except share data) March 31, December 31, (Unaudited) Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Oil and gas production payable Accrued interest 31 Other accrued expenses Derivative liability – current Current maturities of long-term debt Total current liabilities Long-term debt, excluding current maturities Derivative liability – long-term Future site restoration Total liabilities Stockholders’ Equity (Deficit) Preferred stock, par value $.01 per share, authorized 1,000,000 shares; -0- issued and outstanding — — Common stock, par value $.01 per share, authorized 200,000,000 shares; 91,670,093 and 76,427,561 issued and outstanding Additional paid-in capital Accumulated deficit (210,227 ) (200,208 ) Accumulated other comprehensive income Total stockholders’ equity (deficit) (14,976 ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 7 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Operations (Unaudited) (in thousands except per share data) Three Months Ended March 31, Revenue: Oil and gas production revenues $ $ Rig revenues Other 1 2 Operating costs and expenses: Lease operating expenses Production taxes Depreciation, depletion, and amortization Rig operations General and administrative (including stock-based compensation of $363 and $310) Operating income Other (income) expense: Interest income (2 ) (2 ) Interest expense Amortization of deferred financing fees Loss (gain) on derivative contracts (unrealized $10,978 and $(11,696)) (10,977 ) Equity in (gain) loss ofjoint venture (749 ) — Other 75 (89 ) (7,925 ) Net (loss) income $ ) $ Net (loss) incomeper common share – basic $ ) $ Net (loss) incomeper common share – diluted $ ) $ See accompanying notes to condensed consolidated financial statements (unaudited) 8 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended March 31, Operating Activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) incometo net cash (used in) provided by operating activities: Equity in gain of joint venture (749 ) — Change in derivative fair value (12,079 ) Depreciation, depletion, and amortization Amortization of deferred financing fees Accretion of future site restoration Stock-based compensation Other non-cash expenses — 24 Changes in operating assets and liabilities: Accounts receivable 87 (6 ) Other 63 Accounts payable and accrued expenses (9,463 ) (665 ) Net cash (used in) provided by operating activities (4,928 ) Investing Activities Capital expenditures, including purchases and development of properties (9,765 ) (5,171 ) Proceeds from the sale of oil and gas properties Net cash (used in) provided by investing activities (1,308 ) Financing Activities Proceeds from long-term borrowings — Payments on long-term borrowings (57,040 ) (8,035 ) Deferred financing fees (13 ) (138 ) Proceeds from issuance of common stock — Other 36 (33 ) Net cash provided by (used in) financing activities (8,206 ) Increase (decrease) in cash (885 ) Cash and equivalents, at beginning of period 99 Cash and equivalents, at end of period $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 9 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Cash Flows (continued) (Unaudited) (in thousands) Three Months Ended March 31, Supplemental disclosure of cash flow information: Interest paid $ $ Non-Cash Investing Activities: Asset retirement obligation cost and liabilities $
